DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11 and 15, the limitations “a second protection circuit connected in parallel to two terminals of the bus capacitor” and “a second terminal of the voltage comparison module is connected to a second terminal of the bus capacitor” render the claims indefinite.
First of all, as best understood by the examiner, limitations recited in the claims refer to Fig. 4 of the instant application.  And, it appears that Fig. 4 is an alternative embodiment as compared with Figs. 2-3.  In addition, paragraph [053] of the instant specification discloses the second voltage dividing  signal output from R2 is configured to supply power to the switching module.  However, it is unclear how the capacitor is connected in parallel to the second protection circuit 60 because there is no description and/or clear Figures that shows the connection between R2 and switching module 602 is also connected to the second terminal of the capacitor and/or to the low voltage side of the direct current bus.  
If “the second voltage dividing output terminal outputs the set voltage”, i.e. R2, connected to “the second electrode of the switching module”, i.e. 602, is also connected to the “second terminal of the capacitor”, it means they are all connected to the “low voltage terminal of the direct current bus”.  As shown in Figs. 4-5 of the instant application, the connection between module 601 and 602 is not clear. Applicant is suggested to provide adequate support from the disclosure.  In addition, it is also suggested to use the same terminology when referring to the same claimed subject matter.  For example, if R2, 602 and second terminal of the capacitor are all connected to the low voltage terminal of the DC bus, it is suggested to refer the connection point to the low voltage terminal of the DC bus.
If “the second voltage dividing output terminal outputs the set voltage”, i.e. R2, connected to “the second electrode of the switching module”, i.e. 602, is not connected to the “low voltage terminal of the direct current bus”.  Applicant is suggested to amend the limitation to clearly indicate what is “the second terminal” of the voltage comparison module in the claims.
Appropriate correction is required.
Regarding claims 11 and 15, there are insufficient antecedence basis for the limitation “the second protection circuit” in the claims.  Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 4-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.  Amendment of claims 1, 11 and 15 raise new rejections under 35 U.S.C. 112(b) (see detail rejections set forth above).  Thus, claims 1 and 4-17 are unpatentable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846